LEVIN H. CAMPBELL, Circuit Judge
(concurring).
While I join in the ultimate conclusion of the court, namely, that “the Board has struck a reasonable balance in concluding that impasse alone does not justify unilateral withdrawal” (emphasis added), I’ emphasize that we are not here presented with the question whether, after the occurrence of both an impasse and the negotiation of interim agreements, an employer may unilaterally withdraw from a multi-employer group; accordingly, I would express no opinion on the resolution of the latter question, and do not join in the court’s dicta on this interesting but nonessential matter.